McAdam, J.
There seems to he no substantial dispute as to the facts stated on behalf of the appellant to have occurred at the trial; yet.the trial judge struck them out of the proposed case and refused to reinstate them, on the sole ground that they did not appear in the stenographer’s minutes, from which he settled the case.
In Gleason v. Smith, 34 Hun, 547, the court said: “ No right can well he more substantial than that of- a party to a complete and accurate statement of the proceedings through which he asserts that he has been unlawfully defeated in his suit or his defense.” An order in that case denying a motion to resettle the case was reversed, and “ an order entered directing a resettlement * * * and mat *9ing the addition proposed to be made, provided the decision,, as it has been stated, was in fact made upon the trial.”
In N. Y. Rubber Co. v. Rothery, 112 N. Y. 592, an order denying a motion to resettle a case was reversed, and the motion for resettlement granted. The court said: “ It seems to us clear that, in such case, a party is entitled, as of right, to have the case show the actual facts as they really happened on the trial, so that an appellate court can decide the case upon a record which is absolutely correct. We cannot, of- course, dictate to a trial court how a case shall be settled, and we do not presume to do .any such thing in this case. We can only say that upon the facts appearing as they, do here, the motion for the resettlement of the case ought to be granted, to the end that the question may again be presented to the learned trial judge so that he may have an opportunity to resettle it in such manner as shall be consistent with the facts; an opportunity which we are sure none would feel greater pleasure in embracing than the distinguished and learned judge who presided on the trial of this case.”
It will not do for the trial judge to decline to resettle merely because the matters sworn to' have occurred before him do not appear in the stenographer’s notes; he must go further and put his refusal upon the ground that they did not occur, in which case his certificate will be conclusive so far as any right to a resettlement is concerned. The practice is somewhat similar to that which prevails on requiring amended returns from a justice’s court. The order made in such case does not require the justice to amend the return in any particular manner, but to certify by way of further return whether certain things alleged to' have occurred before him did or did not take place. See form of order, 4 Wait’s Pr. 453.
Litigants are not to be prejudiced by errors or omissions of stenographers, whose minutes, although entitled to great weight in case of conflict respecting what took place, are not conclusive as to what occurred at trials. And in this case, where the facts are practically undisputed, it will not do to hold that certain things did not happen because the notes of the stenographer are silent upon the subjects. See Toner v. Mayor, 1 Abb. N. C. 302.
The responsibility of settling a case and of determining what occurred at a trial is cast not upon the stenographer, but on the trial judge, aided as far as possible by the stenographer’s minutes, by any notes taken by the judge himself at the time, or his memory of what occurred, or by any other means which may satisfy his con*10science and enable him to make a truthful return to the appellate court. •
It is not for us at this time to determine the materiality of the matters sought to be inserted in the case¿ for considered in the light, of the evidence taken, (which is not before us) they may "prove of little or no value. It is enough if they are not frivolous or wholly immaterial; and if they formed part of the trial, as the affiants assert, the record upon appeal will not be complete without them.
It follows that the orders of the Special ahd General Terms must, be reversed, without costs,- and the case remitted to the trial judge for resettlement in- accordance with-these views.
Bischoff, J., concurs.
Orders reversed, without costs and case remitted to the trial judge for resettlement.